Citation Nr: 0832882	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  02-20 619	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of lumbar strain, status post 
thoracic decompression, for the period prior to January 28, 
2008, and to a rating in excess of 40 percent for the period 
from January 28, 2008.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of cervical strain for the period 
prior to October 23, 2006, and to a rating in excess of 20 
percent for the period from October 23, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from July 1964 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

During the course of the instant appeal, service connection 
for several neurologic disorders associated with the 
veteran's lower back disability were granted.  The veteran 
has not specifically disagreed with the evaluations assigned 
those disorders, and those issue are not before the Board at 
this time.  In any event, to the extent he intended the 
evaluations assigned those disorders to be considered as part 
of the appeal concerning the evaluation of the lower back 
disorder, the Board finds that those matters are encompassed 
in the withdrawal of the veteran's appeal addressed herein. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1964 to May 1976.

2.  On September 22, 2008, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the veteran, through his authorized 
representative, that a withdrawal of this appeal is 
requested.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


